Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges the prior Office action was based on the claims as originally filed on 27 October 2020, and not the preliminary amendment also filed 27 October 2020. Accordingly, this rejection is non-final.
In the preliminary amendment, claim 1 was amended to include the limitations of claims 7 and 13; claim 16 was amended to include the limitations of claim 21.
Applicant argues against the 35 USC 103 rejections of claims 1 (previously claim 7) and 16 (previously claim 21). Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive.

Regarding claims 1 and 16, with reference to representative claim 1, the claims are rejected under 35 USC 103 over Rozenfeld (US 2012/0230574 A1) in view of Steadman Booker (US 2010/0020924 A1).
Applicant argues the cited prior art does not suggest the claim limitation “a counter configured to register at least one of the numbers”. The title of Steadman Booker is “Apparatus, imaging device and method -for counting X-ray photons”. The rejection cites par. [0070], which includes “an apparatus 10 for counting X-ray photons”. Applicant cites an embodiment (Steadman Booker, fig. 9) not relied upon in the rejection. In the embodiment (Steadman Booker, fig. 3) relied upon in the rejection, Steadman Booker discloses an image sensor (16) is configured to count numbers of particles of radiation incident on the pixels; a first voltage comparator (20) configured to compare a voltage of the electric contact to a first threshold (TH1); a second voltage comparator (60) configured to compare the voltage to a second threshold (CTH); and a counter (22) configured to register at least one of the numbers (par. [0070]-[0084], fig. 3).


    PNG
    media_image1.png
    514
    842
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    784
    1105
    media_image2.png
    Greyscale

Fig 3 of Steadman Booker, top, and Applicant’s Fig. 5A, bottom, annotated by Examiner
With reference to the annotated figures above, Examiner notes Fig. 3 of Steadman Booker and Applicant’s fig. 5A are similar. While differences between the figures exist, Steadman Booker discloses all the claimed limitations (including the claimed first and second comparators, controller, and counter). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The cited prior art thus suggests “a counter configured to register at least one of the numbers” as presently claimed.

	Applicant further argues the cited prior art does not suggest “the controller is configured to start a time delay” and that “the controller is configured to activate the second voltage comparators during the time delay”. Applicant cites an embodiment (Steadman Booker, fig. 6 and 9) including a “delay element 90” not relied upon in the rejection. In the embodiment (Steadman Booker, fig. 3) relied upon in the rejection, Steadman Booker discloses the controller (24) is configured to start a time delay (between successive activations of counter 22) from a time at which the first voltage comparator (20) determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (TH1); wherein the controller (24) is configured to activate the second voltage comparator (60) during the time delay (par. [0077]-[0084], fig. 3). While Steadman Booker does not use the term “time delay” in the cited portions, a time delay is nonetheless present, namely the time delay between successive activations of counter 22. This time delay can also be seen in fig. 4 (i.e., the time between “ON” states of the counter; see Steadman Booker, par. [0085]-[0091]).
With reference to the annotated figures above, Examiner notes Fig. 3 of Steadman Booker and Applicant’s fig. 5A are similar. While differences between the figures exist, Steadman Booker discloses all the claimed limitations (including the claimed time delay). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The cited prior art thus suggests “the controller is configured to start a time delay” and that “the controller is configured to activate the second voltage comparators during the time delay” as presently claimed.
Accordingly, the rejection of claims 1 and 16 are maintained.

Regarding claims 2-6, 8-12, 14-15, 17-20, 22-26, and 28, Examiner refers to the above response regarding claims 1 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-6, 8-12, 14-17, 19-20, 22-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld (US 2012/0230574 A1) in view of Steadman Booker (US 2010/0020924 A1) and Sato (US 2003/0223534 A1; cited in the IDS filed 26 November 2021).

	Regarding claim 1, Rozenfeld discloses an apparatus comprising: an insertion tube (14); an image sensor (16/50) inside the insertion tube (14); wherein the image sensor 16/50) comprises an array of pixels (par. [0068]-[0077], [0099], fig. 1-4, 9); wherein the image sensor (16/50) is configured to count numbers of particles of radiation incident on the pixels, within a period of time (1 second; par. [0097]).

	Rozenfeld discloses the apparatus of claim 1, but does not expressly disclose the image sensor comprises:
	a radiation absorption layer comprising an electric contact;
	a first voltage comparator configured to compare a voltage of the electric contact to a first threshold;
	a second voltage comparator configured to compare the voltage to a second threshold;
	a counter configured to register at least one of the numbers;
	a controller;
	wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold;
	wherein the controller is configured to activate the second voltage comparator during the time delay;
	wherein the controller is configured to cause the at least one of the numbers to increase by one, when the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold.


    PNG
    media_image1.png
    514
    842
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    784
    1105
    media_image2.png
    Greyscale

Fig 3 of Steadman Booker, top, and Applicant’s Fig. 5A, bottom, annotated by Examiner
	Examiner notes the similarities between Fig. 3 of Steadman Booker and Applicant’s Fig. 5A, reproduced and annotated above.
	With reference to the annotated figure above, Steadman Booker discloses an image sensor comprises a radiation absorption layer (16) comprising an electric contact (inherent for connecting to 50);
	a first voltage comparator (20) configured to compare a voltage of the electric contact to a first threshold (TH1);
	a second voltage comparator (60) configured to compare the voltage to a second threshold (CTH);
	a counter (22) configured to register at least one of the numbers;
	a controller (24);
	wherein the controller (24) is configured to start a time delay (between successive activations of controller 24) from a time at which the first voltage comparator (20) determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (TH1);
	wherein the controller (24) is configured to activate the second voltage comparator (60) during the time delay;
	wherein the controller (24) is configured to cause the at least one of the numbers to increase by one, when the second voltage comparator (60) determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (CTH; par. [0070]-[0084], fig. 3; time delay also shown in par. [0085]-[0091], fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Rozenfeld in view of the teachings of Steadman Booker so that the image sensor comprises: a radiation absorption layer comprising an electric contact; a first voltage comparator configured to compare a voltage of the electric contact to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register at least one of the numbers; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the at least one of the numbers to increase by one, when the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold.
	One would have been motivated to do so to gain an advantage recited in Steadman Booker of addressing pile-up events (Steadman Booker, abstract).
	Rozenfeld modified teaches the radiation absorption layer comprises silicon (Rozenfeld, par. [0076]).
	Rozenfeld modified does not expressly disclose the silicon is single-crystalline.
	Sato discloses a radiation (X-ray) absorption layer comprising single-crystalline silicon (par. [0004]).
	It would have been obvious to one of ordinary skill in the art to have further modified the invention of Rozenfeld in view of the teachings of Sato so that the silicon is single-crystalline.
	One would have been motivated to do so to gain an advantage recited in Sato of using a high-purity material for energy resolution (Sato, par. [0004]).

	Regarding claim 2, Rozenfeld modified teaches the apparatus of claim 1, wherein the insertion tube (14) is configured to be inserted into the rectum of a male subject (12; Rozenfeld, par. [0099], fig. 9).
	Rozenfeld further discloses “Prostate cancer is one of the most commonly diagnosed cancers in men over 55 years of age” (par. [0003]), i.e., with “men” being humans.
	Rozenfeld does not expressly disclose the “male subject” in par. [0099] and fig. 9 is a human.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Rozenfeld so that the male subject is a human due to the prevalence of prostate cancer in men such as disclosed by Rozenfeld.
	One would have been motivated to do so to gain an advantage suggested by Rozenfeld of reducing the radiation dose received by a man undergoing prostate seed brachytherapy (Rozenfeld, par. [0003]).

	Regarding claim 3, Rozenfeld modified teaches the apparatus of claim 1, wherein the image sensor (16/50) comprises a plurality of chips (50a-c) mounted on a substrate (52), wherein the pixels are distributed among the plurality of chips (Rozenfeld, par. [0068]-[0077], fig. 4-5).

	Regarding claim 5, Rozenfeld modified teaches the apparatus of claim 1, wherein the particles of radiation are X-ray photons (Rozenfeld, par. [0081]).

	Regarding claim 6, Rozenfeld discloses the apparatus of claim 5, wherein the X-ray photons have energies between 20 keV and 30 keV (Rozenfeld, par. [0081], “X-rays of around 20 to 40 keV”).

	Regarding claim 8, Rozenfeld modified teaches the apparatus of claim 1, further comprising an integrator (50) electrically connected to the electric contact (of 16), wherein the integrator is configured to collect charge carriers from the electric contact (of 16; Steadman Booker, par. [0078], fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further have modified the invention of Rozenfeld in view of the further teachings of Steadman Booker
	One would have been motivated to do so to gain an advantage recited in Steadman Booker of addressing pile-up events (Steadman Booker, abstract).

	Regarding claim 9, Rozenfeld modified teaches the apparatus of claim 1, wherein the controller (24) is configured to activate the second voltage comparator (60) at a beginning of the time delay (Steadman Booker, par. [0070]-[0084], fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further have modified the invention of Rozenfeld in view of the further teachings of Steadman Booker
	One would have been motivated to do so to gain an advantage recited in Steadman Booker of addressing pile-up events (Steadman Booker, abstract).

	Regarding claim 10, Rozenfeld modified teaches the apparatus of claim 1, but does not expressly disclose the controller is configured to connect the electric contact to an electrical ground.
	Examiner takes Official Notice that connecting electric devices to an electrical ground was well-known and routinely practiced in the art.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Rozenfeld so that the controller is configured to connect the electric contact to an electrical ground.
	One would have been motivated to do so to provide circuit protection.

	Regarding claim 11, Rozenfeld modified teaches the apparatus of claim 1, wherein a rate of change of the voltage is substantially zero at expiration of the time delay (Steadman Booker, par. [0085]-[0091], fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further have modified the invention of Rozenfeld in view of the further teachings of Steadman Booker
	One would have been motivated to do so to gain an advantage recited in Steadman Booker of addressing pile-up events (Steadman Booker, abstract).

	Regarding claim 12, Rozenfeld modified teaches the apparatus of claim 1, wherein the radiation absorption layer comprises silicon (Rozenfeld, par. [0076]).
	Rozenfeld modified does not expressly disclose the radiation absorption layer comprises a diode.
	Examiner takes Official Notice diodes comprising silicon were well-known and routinely used radiation absorption layers in the art.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Rozenfeld so that the radiation absorption layer comprises a diode.
	One would have been motivated to do so to use a relatively low cost detector.

	Regarding claim 14, Rozenfeld modified teaches the apparatus of claim 1, wherein the image sensor does not comprise a scintillator (i.e., Rozenfeld does not disclose a scintillator).

	Regarding claim 15, Rozenfeld modified teaches a system comprising the apparatus of claim 1, and a radiation source (radioactive source, seed; Rozenfeld, par. [0071], [0098]).

Regarding claim 16, Examiner refers to the rejections of claims 1-2 above, mutatis mutandis.

Regarding claims 17, 19-20, 22-26, and 28, Examiner refers to the rejections of claims 3, 5-6, 8-12, and 14 above, respectively.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld in view of Steadman Booker and Sato as applied to claims 1 and 16 above, and further in view of Ferrão de Paiva Martins (US 2019/0277798 A1).

Regarding claim 4, Rozenfeld modified teaches the apparatus of claim 1.
Rozenfeld modified does not expressly disclose the image sensor is flexible.
Ferrão de Paiva Martins discloses an X-ray image sensor is flexible (par. [0002]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Rozenfeld in view of the teachings of Ferrão de Paiva Martins so that the image sensor is flexible.
One would have been motivated to do so to use a more flexible apparatus for imaging the prostate.

Regarding claim 18, Examiner refers to the rejection of claim 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884